Citation Nr: 0734007	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  02-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.  

2.  Entitlement to service connection for arthritis in joints 
other than the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was most recently before the Board in December 
2005, the issues of entitlement to service connection for 
left knee disability, right knee disability and arthritis 
were remanded for further development.  While the case was in 
remand status, the veteran's appeal for service connection 
for left knee disability was resolved by a May 2007 rating 
decision granting service connection for osteoarthritis of 
his left knee. 


REMAND

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in May 2007.  The examiner diagnosed a chronic 
sprain of the right foot without X-ray changes, but the 
examiner also stated that the physical examination of the 
veteran's right foot was negative.  Therefore, it appears to 
the Board that the examiner did not properly support the 
diagnosis of a chronic sprain.  The Board further notes that 
the examiner did not address the fact that the veteran 
underwent surgery in March 2004 for a hammer toe deformity of 
the right 5th toe.  In addition, the examiner's diagnosis is 
in conflict with the report of an X-ray study of the 
veteran's right foot in March 2007 indicating that hallux 
valgus and mild degenerative changes were seen.  Therefore, 
the Board has not found this report to be adequate for 
adjudication purposes.

The Board also notes that the Appeals Management Center (AMC) 
has taken the position that its May 2007 decision granting 
service connection for arthritis of the left knee has 
resolved the veteran's appeal for service connection for 
arthritis.  This is not clear to the Board.  Therefore, 
further clarification concerning this matter is required.  
Moreover, if this claim has not been resolved, then further 
development is required to comply with the Board's December 
2005 remand directives.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The appellant should be requested to 
indicate whether he is seeking service 
connection for arthritis in any joints 
other than the left knee and right foot 
joints and if so to specify the claimed 
joints.  

2.  Unless the veteran affirmatively 
indicates that he is not seeking service 
connection for arthritis in any joints 
other than the left knee and right foot 
joints, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine 
whether the veteran has arthritis in any 
of the claimed joints and to determine 
the etiology of any such arthritis.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each claimed joint in which 
arthritis is present as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the veteran's active service.  
The rationale for each opinion expressed 
must also be provided.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his right foot.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's right foot as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
active service.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim(s) 
based on a de novo review of the record.  
If the benefit(s) sought on appeal is 
(are) not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter(s) the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




